Per Curiam:

Leave is granted to file the petition.
The court made the following order:
And now, to wit, this fourth - day of March, A. D. 1912, the within suggestion having been made and the said motion having been made to the court here and the same having been maturely considered by the court, it is ordered and decreed by the court that the said James H. Kenton who was duly admitted in the said suit, by the court here, to prosecute said suit as the next friend of the said Martha J. Flint, be, and he is hereby now removed from said suit as such next friend, and that said Martha J. Flint be, and she is hereby permitted and authorized to prosecute, in her own name and right, the said suit to final judgment; and it is further ordered and directed by the court that the said suggestion and motion and this order and decree be entered on the records of this court in said suit.